Name: Council Regulation (EEC) No 4132/88 of 20 December 1988 amending Regulations (EEC) No 805/68, (EEC) No 1346/86, (EEC) No 1347/86, (EEC) No 1357/80, (EEC) No 1199/82 and (EEC) No 3697/88 as regards the expiry dates for the arrangements for the buying-in and the granting of certain premiums in the beef and veal sector
 Type: Regulation
 Subject Matter: animal product;  trade policy
 Date Published: nan

 No L 362/4 Official Journal of the European Communities 30 . 12. 88 COUNCIL REGULATION (EEC) No 4132/88 of 20 December 1988 amending Regulations (EEC) No 805/68 , (EEC) No 1346/86, (EEC) No 1347/86, (EEC) No 1357/80, (EEC) No 1199/82 and (EEC) No 3697/88 as regards the expiry dates for the arrangements for the buying-in and the granting of certain premiums in the beef and veal sector premium for suckler cows in Greece, Ireland and Northern Ireland until 31 December 1988 ; Whereas Council Regulation (EEC) No 3697/88 of 24 November 1988 applying the full amount of premium for maintaining suckler cows in Spain (9) fixes the premium for maintaining suckler cows applicable in Spain until 31 December 1988 ; Whereas, pending the new arrangements for buying-in and the new system of premiums to be applied in the beef and veal sector, the current arrangements introduced by the abovementioned Regulations should be extended until 5 March 1989 to avoid any disturbance on the market in beef and veal, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Whereas Council Regulation (EEC) No 805/68 of 27 June 1968 oh the common organization of the market in beef and veal (2), as , last amended by Regulation (EEC) No 2248/88 (3), provides for the application until 31 December 1988 of temporary arrangements on buying-in and the granting, until that date, of a special premium for producers of beef and veal ; Whereas Council Regulation (EEC) No 1346/86 of 6 May 1986 on the granting of a calf birth premium in Greece, Ireland, Italy and Northern Ireland and on the granting of an additional national premium in Italy (4), as last amended by Regulation (EEC) No 467/87 (s), is applicable until 31 December 1988 ; Whereas Council Regulation (EEC) No 1347/86 of 6 May 1986 on the granting of a premium for the slaughter of certain adult bovine animals in the United Kingdom (% as last amended by Regulation (EEC) No 467/87, authorizes the United Kingdom to grant a premium to producers until 31 December 1988 ; Whereas Council Regulation (EEC) No 1357/80 of 5 June 1980 introducing a system of premiums for maintaining suckler cows Q, as last amended by Regulation (EEC) No 467/87, fixes the premium for maintaining suckler cows until 31 December 1988 ; Whereas Council Regulation (EEC) No 1199/82 of 18 May 1982 on the granting of an additional premium for maintaining suckler cows in Ireland and Northern Ireland (8), as last amended by Regulation (EEC) No 467/87, provides for the granting of an additional Article 1 1 . In Articles 4a ( 1 ) and 6a ( 1 ) of Regulation (EEC) No 805/68 , 'to 31 December 1988' is hereby replaced by 'to 5 March 1989'. 2. In Articles I ( 1 ) and 2 of Regulation (EEC) No 1346/86, 'to 31 December 1988 ' is hereby replaced by 'to 5 March 1989'. 3 . In Article 1 ( 1 ) of Regulation (EEC) No 1347/86, 'to 31 December 1988' is hereby replaced by 'to 5 March 1989'. 4. In Article 3 ( 1 ) of Regulation (EEC) No 1357/80, 'to 31 December 1988 ' is hereby replaced by 'to 5 March 1989 '. 5. In the second subparagraph of Article 1 of Regulation (EEC) No 1 199/82, 'to 31 December 1988' is hereby replaced by 'to 5 March 1989'. 6 . In Article 1 of Regulation (EEC) No 3697/88, 'to 31 December 1988 ' is hereby replaced by 'to 5 March 1989'. Article 2 This Regulation shall enter into force on 1 January 1989. (') Opinion delivered on 16 December 1988 (not yet published in the Official Journal). (2) OJ No L 148, 28 . 6 . 1968, p. 24. 0 OJ No L 198, 26. 7. 1988 , p. 24 . ( «) OJ No L 119, 8 . 5. 1986, p. 39 . 0 OJ No L 48, 17. 2. 1987, p. 1 . (6) OJ No L 119, 8 . 5. 1986, p. 40 . 0 OJ No L 140, 5. 6. 1980, p. 1 . (8) OJ No L 140, 20. 5. 1982, p. 30 . 0 OJ No L 325, 29 . 11 . 1988, p. 1 . 30 . 12. 88 Official Journal of the European Communities No L 362/5 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 December 1988 . For the Council The President Y. POTTAKIS